 

 

 

 

 

 

 

 

 

Case 1:15-cv-09319-PAE Document 362 Filed 04/ ’ " Q P%g@'! .~.f '~
USDC SDNY
DOCUMENT
ELECTRONICALLY FlLED
UNITED STATES DISTRICT COURT DOC #=C
SOUTHERN DISTRICT OF NEW YORK DATE FILED:
X
IN RE: .
. l6-MD-2704 (PAE)
INTEREST RATE SWAPS ANTITRUST LITIGATION : l6-MC-2704 (PAE)
T his Documem‘ Relates to All Actions : ORDER NO. 65
- X

 

ORDER RESOLVING DISCOVERY DISPUTE
PAUL A. ENGELMAYER, District Judge:

The Court has reviewed the competing letters of defendants and plaintiff trueEX, LLC
regarding defendants’ request for access to the transcript of the May 24, 2017 deposition of Sunil
Hirani, taken in the case of trueEX, LLC v. MarkitSERI/Ltd., 17 Civ. 3400 (LKA). See Dkt. 756
(defendants’ letter); Dkt. 760 (trueEX letter response). The Court has also received, for its in
camera review, the transcript of that deposition. See Dkt. 753.

The Court declines to authorize production of the deposition transcript to the defense. On
close review of the transcript, the Court regards it as relatively peripheral to the issues presented
in this litigation The Court is confident that, with the 14 hours of deposition testimony that have
been authorized, defendants will be able to fully explore with Mr. Hirani, during his upcoming
deposition, any relevant issues presented by the litigation that trueEX initiated against
MarkitSERV.

For avoidance of doubt, this Order is not intended, and should not be taken, to restrict the

scope of questioning at the upcoming deposition.

Case 1:15-cv-09319-PAE Document 362 Filed 04/01/19 Page 2 of 2

SO ORDERED.

FM/\/{} A EM\M ,,/

Paul A. Engelmayer U_ 6
United States District Judge

Dated: April l, 2019
New York, New York

